Case 1:19-cr-00217-SEB-TAB Document 4 Filed 06/11/19 Page 1 of 1 PagelD #: 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
UNITED STATES OF AMERICA, )
)
)
)
Vv. )
)
JORDAN BOYD, )
)
)
Defendant. )

PENALTY SHEET

CAUSE NO. 1:19-myj-0608

You have been charged in a Complaint with a violation of the Laws of the United States
of America. The maximum penalties are as follows:

 

 

 

 

Count Supervised Other
Number Years Fine Release Conditions
1 18 U.S.C. § 922(g)(3) NMT 10 NMT NMT 3
Possession of a Firearm by years $250,000 years
a Drug User
2 18 U.S.C. § 922(g)(8) NMT 10 NMT NMT 3
Possession of a Firearm by years $250,000 years
a Person Subject to a Court
Protective Order Involving
an Intimate Partner
Dated:
Jordan Boyd
Defendant

I certify that the Defendant was advised of the maximum penalties in the manner set forth

above and that she signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana
